DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


3.	Claims 1-4, 8, 14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-14 of U.S. Patent No. 10741588. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the present application is met by claims 11-12 of the patent. Claim 1 of the present application is broader than claims 11-12 of the patent. It would have been obvious that claim 1 of present application corresponds to and is patently indistinct from claims 11-12 of the patent.	

Claim 8 of the present application is met by claims 11-12 of the patent. Claim 8 of the present application is broader than claims 11-12 of the patent. It would have been obvious that claim 8 of present application corresponds to and is patently indistinct from claims 11-12 of the patent.	

	

Claim 2 of is the present application met by claim by claim 13 of the patent.
Claim 3 of is the present application met by claim by claim 13 of the patent.
Claim 4 of is the present application met by claim by claim 14 of the patent.
Claim 14 of is the present application met by claim by claim 14 of the patent.
Claim 17 of is the present application met by claim by claim 13 of the patent.
Claim 18 of is the present application met by claim by claim 13 of the patent.
Claim 19 of is the present application met by claim by claim 12 of the patent.
Claim 20 of is the present application met by claim by claim 11 of the patent.

Claims 6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10741588 in view of Lee et al (US 20130109117).

Regarding 6, 

Claims 11-12 of the patent do not teach “wherein the drive transistor has a channel formed from a layer of semiconducting oxide”.


Lee et al (US 20130109117) teach the TFT may be P-type or N-type-metal oxide semiconductor (MOS) transistors [0091].

It would have been obvious to one of ordinary skill in the t before the effective filing date of this application to combine claims 11-12 of the patent with Lee’s TFT, which may be P-type or N-type-metal oxide semiconductor (MOS) transistors, the use of which helps achieve an improved luminance characteristics as taught by Lee et al.

Regarding claim 9, 

Claims 11-12 of the patent do not teach “wherein the first switching transistor has a channel formed from a layer of semiconducting oxide and wherein the drive transistor has a channel formed from a layer of semiconducting oxide”.

Lee et al (US 20130109117) teach the TFT may be P-type or N-type-metal oxide semiconductor (MOS) transistors [0091].

It would have been obvious to one of ordinary skill in the t before the effective filing date of this application to combine claims 11-12 of the patent with Lee’s TFT, which may be P-type or N-type-metal oxide semiconductor (MOS) transistors, the use of which helps achieve an improved luminance characteristics, the use of which helps achieve an improved luminance characteristics as taught by Lee et al.


Claims 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10741588 in view of Gai et al (US 20160171928).

Regarding claim 7, 

Claims 11-12 of the patent do not teach “wherein the capacitor is configured to store data signals from a data line”.

Gai et al teach the electrode transistor T5 is connected to the first terminal of the storage capacitor C, [0037], and when switching transistor T5 are turned off, a data line signal corresponding to the data line DATA is a data voltage VDATA of the present frame, ELVSS is at a high level) [0045].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine claims 11-12 of the patent with Gai’s Capacitor C as configured with a transistor T5, the use of which helps achieve display device capable of effectively compensating for the non-uniformity of the threshold voltages of the thin film transistors as taught by Gai et al. 

Regarding claim 13, 

Claims 11-12 of the patent do not teach “wherein the storage capacitor is configured to store signals on the gate of the drive transistor between frames”.

Gai et al teach the electrode transistor T5 is connected to the first terminal of the storage capacitor C, [0037], and when switching transistor T5 are turned off, a data line signal corresponding to the data line DATA is a data voltage VDATA of the present frame, ELVSS is at a high level) [0045].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine claims 11-12 of the patent with Gai’s Capacitor C as configured with a transistor T5, the use of which helps achieve display device capable of effectively compensating for the non-uniformity of the threshold voltages of the thin film transistors as taught by Gai et al. 

Allowable Subject Matter
4.	 Claims 5, 10-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 10, the prior art does no teach “wherein the second switching transistor has a channel formed from a layer of silicon”.
Regarding claim 11, the prior art does not teach “wherein the first switching transistor has a channel formed from a layer of semiconducting oxide and wherein the drive transistor has a channel formed from a layer of silicon”. 
Regarding claim 15, the prior art does not teach” wherein the second switching transistor is an n-type metal-oxide-semiconductor silicon transistor”.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	February 25, 2021